Case 1:20-cv-01699-TWP-TAB Document 37 Filed 10/20/20 Page 1 of 9 PageID #: 615




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 T.S., by and through his parents and
                                 )
 guardians, T.M.S. and M.S., individually
                                 )
 and derivatively on behalf of the Heart
                                 )
 of CarDon, LLC Employee Benefit Plan,
                                 )
                                 )
                 Plaintiffs,     )
                                 )
      v.                         )                      CASE NO. 1:20-cv-01699-TWP-TAB
                                 )
 HEART OF CARDON, LLC, and HEART )
 OF CARDON, LLC EMPLOYEE         )
 BENEFIT PLAN,                   )
                                 )
                 Defendants.     )

                      BRIEF IN SUPPORT OF DEFENDANTS’
             MOTION FOR JUDGMENT ON THE PLEADINGS ON COUNT III

 I.     Introduction

        The defendants’ motion for judgment on the pleadings addressing the plaintiffs’ two

 claims under ERISA and the Mental Health Parity and Addiction Equity Act (the “Parity Act”) is

 pending and fully briefed. (ECF Nos. 22, 23, 29, 32.) T.S., by and through his parents and

 guardians, T.M.S. and M.S., individually and (purportedly) on behalf of the Heart of CarDon,

 LLC Employee Benefit Plan (collectively, “T.S.”) also filed an amended complaint to add a

 claim under Section 1557 of the Affordable Care Act (“ACA”) for disability-based

 discrimination in CarDon’s plan design. (ECF No. 31.) Specifically, T.S. alleges that the

 defendants unlawfully discriminated against T.S. and others “[b]y excluding benefits for health

 care related to [Autism Spectrum Disorder], Asperger’s[,] and pervasive developmental

 disorders, and for ABA Therapy specifically.” (See ECF No. 31 ¶¶ 9.1-9.8.) As with the ERISA

 and Parity Act claims, this claim is legally insufficient.
Case 1:20-cv-01699-TWP-TAB Document 37 Filed 10/20/20 Page 2 of 9 PageID #: 616




        Section 1557 of the ACA prohibits race, sex, age, and disability discrimination by citing

 and incorporating four separate civil rights statutes, which respectively correspond to each of the

 forms of discrimination prohibited by the ACA. The ACA adopts the enforcement mechanisms

 of each of the incorporated statutes and is subject to the processes, procedures, and limitations of

 each statute depending on the form of discrimination alleged. For allegations of disability

 discrimination under the ACA like the one advanced in this case, Section 504 of the

 Rehabilitation Act governs. It prohibits disability discrimination by entities receiving federal

 funding. Importantly, however, the universe of potential claimants who may bring a disability

 discrimination lawsuit under Section 504 is limited. Although coverage under the Rehabilitation

 Act is triggered by a defendant’s receipt of federal funds, individuals who are not beneficiaries of

 the specific federal funding cannot be Rehabilitation Act plaintiffs in a lawsuit claiming

 disability discrimination against that entity.

        Here, T.S. asserts that CarDon, as a healthcare provider, accepts federal funding through

 serving Medicare and Medicaid patients and is therefore subject to the ACA through Section 504

 of the Rehabilitation Act. T.S. does not allege, however (nor can he allege), that he is a

 beneficiary of Medicare and Medicaid payments received by CarDon. As a matter of law, then,

 T.S. is not a proper plaintiff under the ACA, and the Court must dismiss Count III.

 II.    Legal Standard

        Rule 12(c) of the Federal Rules of Civil Procedure permits a party to request judgment

 following the filing of the complaint and answer. Supreme Laundry Serv., L.L.C. v. Hartford

 Cas. Ins. Co., 521 F.3d 743, 746 (7th Cir. 2008). In considering a motion for judgment on the

 pleadings, a court looks to the pleadings, documents incorporated by reference in the

 pleadings. United States v. Wood, 925 F.2d 1580, 1581-82 (7th Cir. 1991). If a defendant raises a




                                                  2
Case 1:20-cv-01699-TWP-TAB Document 37 Filed 10/20/20 Page 3 of 9 PageID #: 617




 Rule 12(b) defense in a Rule 12(c) motion, a “Rule 12(b)(6)-type analysis applies.”

 Killingsworth v. HSBC Bank Nev., N.A., 507 F.3d 614, 619 (7th Cir. 2007). Under such an

 analysis, the court views “the facts in the complaint in the light most favorable to the nonmoving

 party and will grant the motion only if it appears beyond doubt that the plaintiff cannot prove any

 facts that would support his claim for relief.” Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d

 824, 827 (7th Cir. 2009) (internal quotations omitted)). However, the court “need not ignore facts

 set forth in the complaint that undermine the plaintiff’s claim or give weight to unsupported

 conclusions of law.” Id.

 III.   Facts Taken as True for This Motion Only

        CarDon is engaged in the business of providing healthcare and receives federal financial

 funds in the form of Medicaid and Medicare payments. (ECF No. 31, First Am. Compl. ¶¶ 1.3,

 4.4, 9.3.) The employee benefit plan at the center of this case (the “Plan”) is a self-funded group

 plan that provides medical/surgical benefits and mental health/substance use disorder benefits to

 CarDon employees and their dependents, such as T.S. (ECF No. 31, First Am. Compl. ¶¶ 1.1-

 1.2.) CarDon is the Plan sponsor. (ECF No. 31, First Am. Compl. ¶¶ 1.3-1.4.)

        T.S. is a minor with Autism Spectrum Disorder (“ASD”). (ECF No. 31, First Am. Compl.

 ¶ 6.1.) T.S.’s ASD is a mental impairment that substantially limits one or more of T.S.’s major

 life activities. (ECF No. 31, First Am. Compl. ¶¶ 6.2, 9.4.) The Plan’s third-party administrator

 denied coverage for T.S.’s ABA Therapy services, ultimately explaining: “No benefits allowed

 for this service/diagnosis. See the General Exclusions under your plan.” (ECF No. 31, First Am.

 Compl. ¶¶ 6.9-6.11; ECF No. 31-1 at 23-33.) T.S.’s mother appealed the benefits determination

 but received a return letter stating that the claims were correctly denied because “the diagnosis

 [Autism Spectrum Disorder] is not covered” by the Plan. (ECF No. 31, First Am. Compl.




                                                 3
Case 1:20-cv-01699-TWP-TAB Document 37 Filed 10/20/20 Page 4 of 9 PageID #: 618




 ¶¶ 6.14-6.16; ECF No. 31-2 at 4-5.) In this lawsuit, CarDon argues that the Plan categorically

 excludes coverage of T.S.’s ASD. (ECF No. 31, First Am. Compl. ¶ 6.29; ECF No. 23 at 1.)

 IV.    T.S.’s Legal Claim Under the ACA

        T.S. alleges that the Plan’s categorical exclusion of all coverage for ASD, Asperger’s,

 and pervasive developmental disorders violates Section 1557 of the ACA because it is disability

 discrimination. (ECF No. 31, First Am. Compl. ¶ 6.30.) T.S. claims that CarDon has and is

 unlawfully discriminating against T.S. and others like him by the way it designed the Plan. (ECF

 No. 31, First Am. Compl. ¶¶ 9.4-9.8.)

 V.     Argument

        Section 1557 of the ACA prohibits race, sex, age, and disability discrimination in “health

 programs or activities” that receive federal financial assistance, referencing and citing 42 U.S.C.

 § 2000d (“Title VI”) for race, 20 U.S.C. § 1681 (“Title IX”) for sex, 42 U.S.C. § 6102 (the “Age

 Discrimination Act”) for age, and 29 U.S.C. § 794 (Section 504 of the Rehabilitation Act—

 hereinafter “Section 504”) for disability. 42 U.S.C. § 18116(a). It then provides that “[t]he

 enforcement mechanisms provided for and available under such title VI, title IX, [Section 504],

 or such Age Discrimination Act shall apply for purposes of violations of this subsection.” 42

 U.S.C. § 18116(a).

        Applying the plain text of the statute—and acknowledging that Section 1557 of the ACA

 incorporates the four enforcement mechanism statutes expressly and without additional

 qualifications—courts have held that if the applicable, underlying enforcement statute does not

 allow for a particular claim, then an ACA claim alleging the same type of discrimination also is

 prohibited. See Briscoe v. Health Care Serv. Corp., 281 F.Supp.3d 725, 738 (N.D. Ill. 2017)

 (explaining ACA limitations based on Title IX related discrimination); Ohio Nurses Ass’n v.




                                                 4
Case 1:20-cv-01699-TWP-TAB Document 37 Filed 10/20/20 Page 5 of 9 PageID #: 619




 Ashtabula Cty. Med. Ctr., 2020 WL 4390524, at *5 (N.D. Ohio July 31, 2020) (same); Weinreb

 v. Xerox Bus. Servs., No. 2020 WL 4288376, at *3-4 (S.D.N.Y. July 27, 2020) (same); Solis v.

 Our Lady of the Lake Ascension Cmty. Hosp., Inc., 2020 WL 2754917, at *2-3 (M.D. La.

 May 27, 2020) (holding that the statute of limitations applicable to Section 504 applied to an

 ACA claim of disability discrimination).

        Here, T.S. alleges disability discrimination, so the appropriate enforcement statute is

 Section 504. “Section 504 was modeled after, and Congress intended that it be enforced in the

 same manner as, the antidiscrimination mandate of . . . Title VI.” Simpson v. Reynolds Metals

 Co., 629 F.2d 1226, 1235 (7th Cir. 1980). “Thus, the limitations on judicial enforcement of Title

 VI apply to private suits brought under [Section 504].” Id. In such lawsuits, “the plaintiff must be

 the intended beneficiary of, an applicant for, or a participant in a federally funded program.” Id.;

 see also Parks v. Speedy Title & Appraisal Review Servs., 318 F.Supp.3d 1053, 1068 (N.D. Ill.

 2018) (where plaintiff failed to state a claim under Title VI because she did not “allege that she

 [was] the intended beneficiary of any such program”); Doe v. Woodridge Elementary Sch. Dist.

 No. 68 Bd. of Educ., No. 04 C 8250, 2005 WL 910732, at *2 (N.D. Ill. Apr. 13, 2005) (parent

 lacked standing under Title VI because she was not intended beneficiary of federal funding).

        In cases where Medicare and Medicaid payments are the source of the federal funding,

 the intended beneficiaries of such funding are the patients receiving healthcare treatment. Doe on

 Behalf of Doe v. St. Joseph’s Hosp. of Fort Wayne, 788 F.2d 411, 418-19 (7th Cir.

 1986), overruled on other grounds; see also Bissada v. Arkansas Children’s Hosp., 2009 WL

 1010869, at *12 (E.D. Ark. Apr. 14, 2009) (citing and quoting various sources). Consequently, if

 someone other than a patient brings such a claim, Title VI liability (and therefore Section 504

 liability) is not triggered. Bissada, 2009 WL 1010869, at *12. That is, where a plaintiff’s




                                                  5
Case 1:20-cv-01699-TWP-TAB Document 37 Filed 10/20/20 Page 6 of 9 PageID #: 620




 “complaint is devoid of any other allegations which indicate that [the defendant] participates in a

 federally funded program which is intended, primarily or otherwise, to benefit the [plaintiff],”

 the plaintiff has not stated a cause of action under Title VI (or Section 504). Vuciecevic v.

 MacNeal Mem’l Hosp., 572 F.Supp. 1424, 1430 (N.D. Ill. 1983); see also Shebley v. United

 Cont’l Holdings, Inc., 357 F.Supp. 3d 684, 694 (N.D. Ill. 2019) (“[Plaintiffs] have not pleaded

 that they are the intended beneficiaries of any federal financial assistance received by

 Defendants, as required for standing under Title VI.”).

        A recent final rule adopted by the Department of Health and Human Services (“HHS”)

 regarding Section 1557 of the ACA harmonizes with the above-referenced case law. See

 Nondiscrimination in Health and Health Education Programs or Activities, Delegation of

 Authority, 85 Fed. Reg. 37,160 (June 19, 2020) (available at 2020 WL 3298450 and cited as

 such infra). There, HHS explained that its “final rule does not extend . . . enforcement authority

 to a covered entity that is not principally engaged in the business of providing healthcare to the

 extent of its operations that do not receive financial assistance from the Department.” Id.

 (emphasis supplied). Moreover, “an entity . . . otherwise engaged in the business of providing

 health insurance shall not, by virtue of such provision, be considered to be principally engaged in

 the business of providing healthcare.” 45 C.F.R. § 92.3(c). In other words, Section 1557 of the

 ACA is enforceable and applicable only to the aspects of an entity’s operations that receive

 federal financial assistance from HHS, and courts must consider separately the operations of an

 entity that provides both healthcare and healthcare insurance to determine whether Section 1557

 of the ACA is implicated. See 45 C.F.R. § 92.3(b)-(c).

        Here, T.S. asserts that the defendants provide (1) healthcare to patients for which CarDon

 receives Medicare and Medicaid payments and (2) health insurance to individuals covered by the




                                                 6
Case 1:20-cv-01699-TWP-TAB Document 37 Filed 10/20/20 Page 7 of 9 PageID #: 621




 Plan. (ECF No. 31, First Am. Compl. ¶¶ 1.1-1.4, 4.4, 9.3.) The defendants do not provide

 healthcare services to T.S., however, and the Medicare and Medicaid payments CarDon receives

 as a healthcare provider to its patients are separate and unconnected to the Plan that CarDon

 offers to its employees and their dependents. (Id.) In other words, the First Amended Complaint

 acknowledges that CarDon is both a healthcare provider and a health insurance provider. As to

 those distinct operations—as set forth in the regulations and case law—claims under the ACA,

 through Section 504, are limited to a class of plaintiffs who are the beneficiaries of the specific

 federal funding implicated. See Shebley, 357 F.Supp.3d at 694; Vuciecevic, 572 F.Supp. at 430;

 45 C.F.R § 92.3.

        As pleaded here, the Medicare and Medicaid payments CarDon receives as a healthcare

 provider benefit CarDon’s healthcare patients, not T.S. or other beneficiaries of the Plan. Indeed,

 T.S. has failed to plead, and cannot plead, facts to connect the Medicare and Medicaid payments

 to Plan beneficiaries like T.S. because T.S. is not CarDon’s healthcare patient. T.S. has,

 therefore, failed to state a claim under Section 504 because T.S. is not a beneficiary of the federal

 funds CarDon receives through Medicare and Medicaid. See Shebley, 357 F.Supp.3d at 694;

 Vuciecevic, 572 F.Supp. at 430. Indeed, the Plan is an “employer-sponsored group health plan[]

 [that] do[es] not receive Federal financial assistance and [is] not principally engaged in the

 business of providing healthcare.” 2020 WL 3298450 at *37,173. Consequently, with respect to

 the Plan, the ACA simply does not apply to T.S.’s claim. Id. T.S.’s ACA claim therefore fails as

 a matter of law, and the Court must dismiss Count III of the First Amended Complaint.




                                                  7
Case 1:20-cv-01699-TWP-TAB Document 37 Filed 10/20/20 Page 8 of 9 PageID #: 622




 VI. Conclusion

        As explained above, Count III in the First Amended Complaint fails as a matter of law.

 Accordingly, the defendants respectfully request that this Court enter judgment on the pleadings

 in their favor on this claim.

                                             Respectfully submitted,

                                             /s/ Andrew M. McNeil
                                             Andrew M. McNeil (#19140-49)
                                             Mark A. Wohlford (#31568-03)
                                             W. James Hamilton (#20155-49)

                                             BOSE McKINNEY & EVANS LLP
                                             111 Monument Circle, Suite 2700
                                             Indianapolis, IN 46204
                                             (317) 684-5000; (317) 684-5173 (Fax)
                                             amcneil@boselaw.com
                                             mwohlford@boselaw.com
                                             jhamilton@boselaw.com

                                             Attorneys for Defendants




                                                8
Case 1:20-cv-01699-TWP-TAB Document 37 Filed 10/20/20 Page 9 of 9 PageID #: 623




                                  CERTIFICATE OF SERVICE
           I hereby certify that on October 20, 2020, a copy of the foregoing “Brief in Support of

 Defendants’ Motion for Judgment on the Pleadings on Count III” was filed electronically. Notice

 of this filing will be served on the following counsel by operation of the Court’s electronic filing

 system. Parties may access this filing through the Court’s system.


Syed Ali Saeed, Esq.                              Toby J. Marshall, Esq.
Saeed & Little, LLP                               Blythe H. Chandler, Esq.
18 West Vermont Street                            Elizabeth A. Adams, Esq.
Indianapolis, IN 46204                            Terrell Marshall Law Group PLLC936
ali@sllawfirm.com                                 North 34th Street, Suite 300
                                                  Seattle, WA 98103-8869
                                                  tmarshall@terrellmarshall.com
                                                  bchandler@terrellmarshall.com
                                                  eadams@terrellmarshall.com

Eleanor Hamburger, Esq.
Sirianni Youtz Spoonemore Hamburger PLLC
3101 Western Avenue, Suite 350
Seattle, WA 98121
ehamburger@sylaw.com


                                               /s/ Andrew M. McNeil
                                               Andrew M. McNeil
 3935703




                                                  9
